Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

Charles v. Tina D'Angelo Inc
Precedential or Non-Precedential:

Docket 99-1640




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Charles v. Tina D'Angelo Inc" (2002). 2002 Decisions. Paper 60.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/60


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       UNREPORTED - NOT PRECEDENTIAL

                  THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                              ___________

                              No. 99-1640
                              ___________

                          TYRONE A. CHARLES

                                       Appellant,

                                  v.

           TINA D'ANGELO, INC., d/b/a TINA'S BRIDAL BOUTIQUE;
                 LEE WYCOFF, EXECUTOR OF THE ESTATE OF
              TINA D'ANGELO-WYCOFF, DECEASED; LEE WYCKOFF

                              ___________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     (D.C. Civil No. 97-cv-04113)
            District Judge: The Honorable James T. Giles
                             ___________

              Submitted Under Third Circuit LAR 34.1(a)
                           JANUARY 22, 2002

           BEFORE: NYGAARD and STAPLETON, Circuit Judges,
                     and CAPUTO, District Judge.


  (Filed                                                          )

                              ___________

                   MEMORANDUM OPINION OF THE COURT
                             ___________

NYGAARD, Circuit Judge.
         Appellant, Tryone A. Charles, filed a suit against appellees
contending that
they terminated a contract with him because he is an African-American.
The matter was
tried before a jury which rendered a verdict in favor of the defendants.
Charles filed a
timely motion for a new trial, which the District Court denied.
         A preliminary issue is jurisdiction: Appellant appeals from an
entry of an
order dated July 8, 1999, denying his motion for a new trial. The final
judgment was
entered in favor of the defendants and against appellant on June 11, 1999.
Appellees
argue that he was required to file his notice of appeal within thirty days
from the entry of
the final order, that is to say, within 30 days of July 8, 1999. Inasmuch
as he did not,
they argue that his appeal is not timely and we do not have jurisdiction
to consider it and
should dismiss the appeal. We will not dismiss the appeal. See Fed. R.
App. P. 4(A)(v).
When Charles filed his motion for a new trial under Rule 59, the statute
was tolled until
such time as the Court denied it. Inasmuch as Charles appealed within
thirty days of that
order, the appeal is timely, and we will consider the appeal on its
merits. Nonetheless,
we find no merit in any of the issues or arguments raised by the appellant
and we will
affirm.
         Charles raises a total of nine issues on appeal. None have any
merit and we
find it unnecessary to specifically discuss each of them. In essence,
Charles received a
fair trial. Moreover, he failed to produce any substantial evidence at
trial that supported
his claim of racial discrimination. The record shows that he presented no
witness who
indicated that Wyckoff terminated the contract based upon Charles's race.
Indeed,
Charles concedes that he introduced race into the discussions with
Wyckoff, and that
Wyckoff never mentioned race. The only evidence he presented of racial
discrimination
consisted of a pre-contract comment that Wyckoff supposedly made. There
is nothing,
however, to indicate that the comment, even if it was made, in any way
affected the
decisions made about Charles's performance. Indeed, appellees had a
financial interest
in seeing to it that Charles was successful in his performance of the
contract.
         Finally, there simply is no evidence of record that would support
Charles's
argument that the Court improperly charged the jury or improperly
precluded him from
introducing evidence. Charles simply never carried his burden of
persuading the jury that
the appellees did not discontinue the contract for the nondiscriminatory
reasons they
claimed, that is to say, the poor results achieved by appellant.
         In sum, and for all of the foregoing reasons, we will affirm.
_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                              ____/s/ Richard L. Nygaard
                              Circuit Judge